Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
1.	This is in response to amendment filed on 07/27/2022 in which claim 1-21 are presented for examination.
					Status of claims
2.	Claims 1-21 are pending, of which claims 1, 10 and 11 are in independent form. 

Response to Arguments
3.	Applicant's amendment filed on 07/27/2022 has been fully considered but they are not 

persuasive.  Applicant’s amendment to the independent claim significantly changes the scope of the 

invention as a whole. 

On the page 11 of the arguments the Applicant stated that YUU’s reference fails to disclose “the first 

preset area of the touch screen is a detection area in a front touch screen of the mobile terminal for 

detecting user's touch operation”.

Examiner respectfully disagrees.  YUU’s refence shows user of an electronic device zooms 

in a face of an object who exist in an image, he or she performs a gesture corresponding to an operation 

drawing a clockwise concentric circle centering around a point he or she wants to zoom in(Para[0113]).  

Image displays at the front portion the touch screen and user makes touch gesture at the front portion of the touch screen.  Therefore, examiner found the Applicant’s arguments to be unpersuasive.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 7-14 and 19-21 are rejected under 35 U.S.C 103 as being unpatentable over Yuu (US PG Pub 2014/0059501) published on February 27, 2014 in view of Yano (US PG Pub 2013/0033448) published on February 7, 2013 in further view of Kim(US PG Pub 2014/0375596) published on December 25, 2014.

	As per claim 1, 10 and 11. Yuu teaches A method for controlling a display picture of a mobile terminal(fig 21 shows a picture, as taught by Yuu), wherein the mobile terminal comprises a (Para[0014] disclose touch screen, as taught by Yuu) and a touch panel(Para[0006] disclose touch screen Panel, as taught by Yuu), and the method comprises: 
	obtaining a first touch operation imposed on a first preset area of the touch panel (fig 1a-b Para[007-009] discloses touch input on two portion of the display, as taught by Yuu), wherein the first preset area of the touch screen is a detection area in a front touch screen of the mobile terminal for detecting user's touch operation(fig 6A Para[0113] user making gesture at the front of the touch screen, as taught by Yuu),  and performing zoom control on a display in a third preset area of the zoom condition(Para[0007-0008] discloses zoom in or out of the display screen corresponding to the pinch gesture, as taught by Yuu).
	Yuu does not teaches explicitly teach performing zoom control on a display picture.   and the second preset area of the touch panel is a detection area in a rear touch screen of the mobile terminal for detecting user's touch operation; 
	On the other hand, Yano teaches performing zoom control on a display picture(fig 21A-B Para[0147] shows zoom on displayed image, as taught by Yano)	
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Yuu invention with the teaching of Yano because doing so would result in increased efficiency by allowing the easily adjust the displayed on corresponding to the user’s desire.
	The combination of Yuu and Yano does not explicitly teach and the second preset area of the touch panel is a detection area in a rear touch screen of the mobile terminal for detecting user's touch operation;
	On the other hand, Kim teaches and the second preset area of the touch panel is a detection area in a rear touch screen of the mobile terminal for detecting user's touch operation(fig 1, 4 and 10 Para[0016][0118]discloses second touch input on the second touch screen positioned in the back, as taught by Kim).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Yuu and Yano invention with the teaching of Kim because doing so would result in increased convenience for the user has been improved by  a portable device of a double sided display has been provided with display screens on a front side and a back side.

	As per claim 2, 12 and 19, the combination of Yuu, Yano and Kim teaches wherein the first touch operation comprises a first click operation and a first sliding operation (fig 1A-B shows pinch gesture which include touch and slide the finger’s position, as taught by Yuu), and the second touch operation comprises a second click operation and a second sliding operation(fig 1A-B shows pinch gesture which include multiple touch and slide the finger’s position, as taught by Yuu); wherein the performing zoom control on a display picture in a third preset area of the response to determining that the first touch operation and the second touch operation meet a preset zoom condition(Para[0007-0008] discloses zoom in or out of the display screen corresponding to the pinch gesture, as taught by Yuu) comprises: obtaining touch point information about the first click operation and the second click operation, and sliding information about the first sliding operation and the second sliding operation(fig 1A-B shows gesture which include multiple touch and slide the both finger from one position to another position, as taught by Yuu); determining to enable a picture zoom function according to the touch point information and the sliding information(fig 8-9A-B and 21A-B Para[0147] discloses sliding finger operation on a displayed image, as taught by Yano); and performing the zoom control on the display picture in the third preset area of the (fig 8-9A-B and 21A-B Para[0147] discloses sliding finger operation on a displayed image.  Zoom in or out of the displayed image based on movement of the finger’s position, as taught by Yano).

	As per claim 3, 13 and 20, the combination of Yuu, Yano and Kim teaches wherein the touch point information comprises a trigger time and a touch point position, and the sliding information comprises a sliding direction, wherein the determining to enable a picture zoom function according to the touch point information and the sliding information comprises determining to enable a picture zoom-in function in response to determining that: 
a time difference between a first trigger time of the first click operation and a second trigger time of the second click operation is less than a preset time difference(Para[0072] the second point touch following within predetermined time duration after the first point touch, as taught by Yano); a distance between a first touch point position of the first click operation and a second touch point position of the second click operation is less than a first preset distance(fig 9A Para[0081] the thumb and the index finger are slid towards each other from their respective touch positions 116 and 118 as shown by the white arrows, as taught by Yano); and a sliding direction of the first sliding operation and a sliding direction of the second sliding operation are divergence directions(fig 9A and 22A Para[0081][0151] the thumb and the index finger are slid towards each other from their respective touch positions as the gap between the two touch finger getting narrower, as taught by Yano).

As per claim 4, 14 and 21, the combination of Yuu, Kim and Yano teaches wherein the touch point information comprises a trigger time and a touch point position, and the sliding information comprises a sliding direction, wherein the determining to enable a picture zoom function according to the touch point information and the sliding information comprises determining to enable a picture zoom-out function in response to determining that: 
a time difference between a first trigger time of the first click operation and a second trigger time of the second click operation is less than a preset time difference(Para[0072] the second point touch following within predetermined time duration after the first point touch, as taught by Yano); 
a distance between a first touch point position of the first click operation and a second touch point position of the second click operation is greater than or equal to a second preset distance(fig 8A Para[0081] the thumb and the index finger are slid from each other from their respective touch positions as shown by the white arrows, as taught by Yano); and 
a sliding direction of the first sliding operation and a sliding direction of the second sliding operation are convergence directions(fig 8A and 21A Para[0081][0147] thumbs 474 and 476 are then slid outward as shown by the arrows 480 and 482 while the touch is continued to increase the horizontal distance between the two touched points, as taught by Yano).

3.	Claims 5-6 and 15-16 are rejected under 35 U.S.C 103 as being unpatentable over Yuu (US PG Pub 2014/0059501) published on February 27, 2014 in view of Yano (US PG Pub 2013/0033448) published on February 7, 2013 in view of Kim(US PG Pub 2014/0375596) published on December 25, 2014 in view of Tanada (US PG Pub 2014/0368260) published on December 18, 2014.

	As per claim 5 and 15, the combination of Yuu, Kim and Yano teaches wherein the touch point information further comprises a pressing force at the touch point, and the determining to enable a picture zoom function according to the touch point information and the sliding information comprises determining to enable the picture zoom-in function in response to determining that: 
the time difference between the first trigger time of the first click operation and the second trigger time of the second click operation is less than the preset time difference(Para[0072] the second point touch following within predetermined time duration after the first point touch, as taught by Yano); 
the distance between the first touch point position of the first click operation and the second touch point position of the second click operation is less than the first preset distance(fig 9A Para[0081] the thumb and the index finger are slid towards each other from their respective touch positions 116 and 118 as shown by the white arrows, as taught by Yano); 
the sliding direction of the first sliding operation and the sliding direction of the second sliding operation are divergence directions(fig 9A and 22A Para[0081][0151] the thumb and the index finger are slid towards each other from their respective touch positions as the gap between the two touch finger getting narrower, as taught by Yano).
	the combination of Yuu, Kim and Yano does not explicitly teach the pressing force of the first click operation and the pressing force of the second click operation are both greater than a preset pressure value; and 
	on the other hand, Tanada teaches the pressing force of the first click operation and the pressing force of the second click operation are both greater than a preset pressure value(Para[0071][0100] pressure at the touch point lower than the threshold, as taught by Tanada);
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Yuu, Kim and Yano invention with the teaching of Tanada because doing so would result in increased security by preventing the user accidently making input.

	As per claim 6 and 16, the combination of Yuu, Kim, Tanada and Yano teaches wherein the touch point information further comprises a pressing force at the touch point, and the determining to enable a picture zoom function according to the touch point information and the sliding information comprises determining to enable the picture zoom-out function in response to determining that: 
the time difference between the first trigger time of the first click operation and the second trigger time of the second click operation is less than the preset time difference(Para[0072] the second point touch following within predetermined time duration after the first point touch, as taught by Yano); 
the distance between the first touch point position of the first click operation and the second touch point position of the second click operation is greater than the second preset distance(fig 8A Para[0081] the thumb and the index finger are slid from each other from their respective touch positions as shown by the white arrows, as taught by Yano); the pressing force of the first click operation and the pressing force of the second click operation are both greater than a preset pressure value(Para[0071][0100] pressure at the touch point higher than the threshold, as taught by Tanada);; and the sliding direction of the first sliding operation and the sliding direction of the second sliding operation are convergence directions(fig 8A and 21A Para[0081][0147] thumbs 474 and 476 are then slid outward as shown by the arrows 480 and 482 while the touch is continued to increase the horizontal distance between the two touched points, as taught by Yano).

3.	Claims 7-8 and 17-18 are rejected under 35 U.S.C 103 as being unpatentable over Yuu (US PG Pub 2014/0059501) published on February 27, 2014 in view of Yano (US PG Pub 2013/0033448) published on February 7, 2013 in view of Kim(US PG Pub 2014/0375596) published on December 25, 2014 in view of Jeong (US PG Pub 2014/0184510) published on July 30, 2014.
	
	As per claim 7 and 17, the combination of Yuu, Kim and Yano teach determining a zoom-in ratio according to the first sliding distance(Para[0007] two points touched at particular points by two fingers of a user and zooms in or out and displays a screen according to a distance change between the two points, as taught by Yuu); and performing zoom-in control on the display picture in the third preset area of the (fig 21A-B Para[0131][0140][0147] shows zoom in or out on the displayed image based on the distance of the two touch points, as taught by Yano).
	the combination of Yuu, Kim and Yano does not explicitly teach wherein the sliding information comprises coordinates of a starting point and an ending point of sliding, and the performing the zoom control on the display picture in the third preset area of the 
	On the other hand, Jeong teaches wherein the sliding information comprises coordinates of a starting point and an ending point of sliding(Para[0006] discloses first touch coordinates, as taught by Jeong), and the performing the zoom control on the display picture in the third preset area of the first touch screen according to the sliding information comprises: determining a first sliding distance according to coordinates of the ending point of the first sliding operation and coordinates of the ending point of the second sliding operation(Para[0055-0057][0085-0087] calculates the direction and distance based on the pointer coordinates, as taught by Jeong);	
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Yuu, Kim and Yano invention with the teaching of Jeong because doing so would result in increased accuracy by allowing the precisely adjust the displayed on corresponding to the coordinate of the finger’s position.

	As per claim 8 and 18, the combination of Yuu, Jeong, Kim and Yano teaches wherein the sliding information comprises coordinates of a starting point and an ending point of sliding(Para[0006] discloses second touch coordinates, as taught by Jeong), and the performing the zoom control on the display picture in the third preset area of the first touch screen according to the sliding information comprises: determining a second sliding distance according to coordinates of the starting point of the first sliding operation and coordinates of the starting point of the second sliding operation(Para[0055-0057][0085-0087] calculates the direction and distance based on the pointer coordinates, as taught by Jeong); determining a zoom-out ratio according to the second sliding distance(fig 21-22A-B Para[0141-0145], as taught by Yano); and performing zoom-out control on the display picture in the third preset area of the first touch screen according to the zoom-out ratio(fig 21-22A-B Para[0141-0145], as taught by Yano).	

	Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should 	be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The 	examiner can normally be reached on Monday-Friday 8AM-5:30PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 	like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175
Thursday, November 3, 2022